DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “a strain-relief boot structure” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the US publication version 2020/0145121 of the current application, only paragraph [0058] describes a boot 86.  Assuming boot 86 is the same boot being claimed, there was no further description about the boot structure being strain-relief.  Claims 2-7, 13 and 14 are rejected upon the rejected base claim.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2.    Claims 1, 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akira et al. (European Patent Application EP 1657953) in view of Zimmel et al. (US Publication 2007/0189692).
Regarding claim 1, Akira (abstract; paragraphs 38-100; figures 1, 5-8) discloses a telecommunications module comprising a housing 1 defining a rear wall (left-sided dotted line), and a front wall (right-sided dotted line), the housing extending in a longitudinal direction from the front wall toward the rear wall, a first module input location (left-sided transmission path #1) and a second module input location (left-sided transmission path #2) defined by the housing, a module output location (right-sided transmission paths) defined by the housing, an optical wavelength division multiplexer/demultiplexer (1xK WSS 11-1) mounted at the housing and having a multiplexer length extending generally parallel to the longitudinal direction of the housing, the optical wavelength division muyltiplexer/demultiplexer configured to demultiplex an optical signal input (transmission path #1) into the telecommunications module via the first module input location into a plurality of different wavelengths (kl to kn; see col. 15, lines 28-36), and a fiber optic splitter (1xK WSS 11-2) mounted at the 
Regarding claim 4, Akira (abstract; paragraphs 38-100; figures 1, 5-8) further discloses a plurality of optical add/drop filters (multiplexers 12-1 to 12-K) mounted at the housing, each of the optical add/drop filters configured to combine one of the optical signals that has been split by the fiber optic splitter and one of the wavelengths that has been demultiplexed by the optical wavelength division multiplexer/demultiplexer (col. 15, lines 36-50) into a combination output signal that is output from the telecommunications module (optical cross connect apparatus) through the module output location.
Regarding claim 14, Akira (abstract; paragraphs 38-100; figures 1, 5-8) further discloses a telecommunications chassis comprising a plurality of the telecommunications modules of claim 1 mounted to the telecommunications chassis (see figure 17).


Claims 2 and 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akira et al. (European Patent Application EP 1657953) in view of Zimmel et al. (US Publication 2007/0189692), as described in claim 1, and further in view of Barnes (US 20080025682)
Regarding claims 2 and 3, Akira (figure 15; 102) further disclose a first cable management structure located adjacent the rear wall for guiding cables extending within the housing, and a second cable management structure located adjacent the front wall for guiding cables extending within the housing.  Akira in view of Zimmel does not disclose explicitly disclose that the cable management structure including a spool defining a curved wall.  However, cable spools are popularly used in the telecommunication industry for storing and managing fiber optic cables.  Within the same field of endeavor, Barnes ([0020]) discloses such teaching.  Therefore, it would have been obvious to one of ordinary skill in the art to implement spools for the purpose of storing and managing the fiber optic cables.
Claims 5-7 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akira et al. (European Patent Application EP 1657953) in view of Zimmel et al. (US Publication 2007/0189692), as described in claim 1
Regarding claim 5, Akira in view of Zimmel discloses all the claimed limitations except that the module includes a top flange, a bottom flange, and a flexible latch adjacent the front wall for slidable insertion into a telecommunications chassis.  However, slidable and snap-fit modifications are well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to implement snap-fit applications for the purpose of simplifying installation and uninstallation.

Regarding claim 7, Akira in view of Zimmel discloses all the claimed limitations except that the optical wavelength division multiplexer/demultiplexer, the fiber optic splitter, and the optical add/drop filters are removably mounted within the housing, the telecommunications module further comprising a removable cover to obtain access to the optical wavelength division multiplexer/demultiplexer, the fiber optic splitter and the optical add/drop filters.  However, removable mounting with access cover is well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to implement removable mounting with access cover application for the purpose of simplifying installation and uninstallation.
Regarding claim 13, Akira in view of Zimmel discloses all the claimed limitations except that the fiber optic splitter is a 1x8 splitter, the optical wavelength division multiplexer/demultiplexer is an 8-channel multiplexer/demultiplexer, and the plurality of optical add/drop filters includes eight optical add/drop filters.  However, such modifications would depend on the size of the specific application and are well within the knowledge of one skilled in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use appropriate equipments for the purpose of accomplishing a desired application.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACK DINH/
Primary Examiner, Art Unit 2872
9/29/21